2021 WI 85

                  SUPREME COURT            OF    WISCONSIN
CASE NO.:              2020AP370


COMPLETE TITLE:        In the matter of the mental commitment of
                       E.J.W.:

                       Waukesha County,
                                 Petitioner-Respondent,
                            v.
                       E.J.W.,
                                 Respondent-Appellant-Petitioner.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 395 Wis. 2d 295,953 N.W.2d 122
                                      (2020 – unpublished)

OPINION FILED:         November 23, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 9, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waukesha
   JUDGE:              Paul Bugenhagen, Jr.

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ZIEGLER, C.J., filed a dissenting opinion, in which ROGGENSACK
and REBECCA GRASSL BRADLEY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the respondent-appellant-petitioner, there were briefs
filed        by   Lauren   J.   Breckenfelder,   assistant   state   public
defender. There was an oral argument by Lauren J. Breckenfelder.


       For the petitioner-respondent, there was a brief filed by
Zachary M. Bosch, assistant corporation counsel. There was an
oral argument by Zachary M. Bosch.
                                                              2021 WI 85
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.    2020AP370
(L.C. No.   2014ME227)

STATE OF WISCONSIN                          :            IN SUPREME COURT

In the matter of the mental commitment of
E.J.W.:



Waukesha County,                                                   FILED
            Petitioner-Respondent,
                                                              NOV 23, 2021
      v.
                                                                 Sheila T. Reiff
                                                              Clerk of Supreme Court
E.J.W.,

            Respondent-Appellant-Petitioner.




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ZIEGLER, C.J., filed a dissenting opinion, in which ROGGENSACK
and REBECCA GRASSL BRADLEY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.              Reversed.



      ¶1    ANN WALSH BRADLEY, J.        The petitioner, E.J.W., seeks

review of an unpublished, authored decision of the court of

appeals     affirming    the   circuit   court's     order      extending       his
                                                                         No.        2020AP370



involuntary            commitment.1        He   argues   that   the   circuit         court

incorrectly determined that his jury trial demand was untimely.

       ¶2         Pursuant to Wis. Stat. § 51.20(11)(a), "A jury trial

is deemed waived unless demanded at least 48 hours in advance of

the time set for final hearing."                    E.J.W. did not request a jury

trial before the first time set for his final hearing, but that

hearing was adjourned and rescheduled.                    He demanded a jury trial

more than 48 hours before the rescheduled date, and he argues

that       this    request    was     timely    under    § 51.20(11)(a)        so     as   to

entitle him to a jury trial.

       ¶3         We   conclude     that    E.J.W.'s     jury   demand   was        timely.

Wisconsin Stat. § 51.20(11)(a) does not limit the filing of a

jury demand to only the first time that a final hearing is set.

Rather, we determine that when a final hearing is rescheduled,

§ 51.20(11)(a) allows a jury demand to be filed up until 48

hours prior to a rescheduled final hearing.

       ¶4         Accordingly, we reverse the decision of the court of

appeals.
                                                I

       ¶5         E.J.W. was initially committed on April 15, 2014, for

a period of six months.                 The circuit court determined that he


       Waukesha County v. E.J.W., No. 2020AP370, unpublished slip
       1

op. (Wis. Ct. App. Nov. 4, 2020) (affirming the order of the
circuit court for Waukesha County, Paul R. Bugenhagen, Jr.,
Judge).   The appeal was decided by one judge, then-Chief Judge
Lisa Neubauer, pursuant to Wis. Stat. § 752.31(2)(d) (2019-20).

     All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                                2
                                                                             No.     2020AP370



was mentally ill, dangerous, and a proper subject for treatment.

Shortly before the expiration of the initial commitment, the

circuit court extended E.J.W.'s commitment for a period of 12

months,    and    his    commitment            was     subsequently         extended       four

additional times.

      ¶6    On    February         7,    2019,     Waukesha     County       (the    County)

filed a petition to again extend E.J.W.'s commitment, which was

set to expire on March 12, 2019.                   A notice sent to E.J.W. and to

the Office of the State Public Defender indicated that the final

extension hearing was scheduled for March 5, 2019, at 1:15 p.m.

      ¶7    The    March       5    hearing      did    not    proceed      as    scheduled.

Instead,    at    the    hearing          E.J.W.       stated    that       his    appointed

attorney    was    unprepared           and    had     never    called      him.       E.J.W.

requested that his counsel withdraw from representation and that

the court appoint him new counsel.                       The circuit court granted

E.J.W.'s request for new counsel and adjourned the hearing until

March 12, 2019, at 1:15 p.m.

      ¶8    Additionally at the March 5 hearing, the County raised
the fact that E.J.W. had not filed a jury demand and asked the

circuit court to make a finding that E.J.W., by the failure to

file such a demand, had waived his right to a jury trial.                                   The

County noted that E.J.W. was aware of the jury demand procedure

because    he    had    made       a    jury   demand     in    one    of    his    previous

commitments.       It further argued that although E.J.W. was unable

to   connect     with   his        lawyer,     E.J.W.    did    not    comply       with    his

obligation to keep his contact information updated, which caused
his attorney to have the wrong phone number.                          In response to the
                                               3
                                                         No.    2020AP370



County's argument, E.J.W. orally demanded a jury trial.               After

hearing argument on March 5, the circuit court declined to rule

on E.J.W.'s oral demand.

    ¶9     The public defender's office appointed new counsel for

E.J.W. on March 7, 2019, and one day later, the newly appointed

counsel filed a written jury demand.        On March 11, 2019, the

circuit court denied E.J.W.'s demand for a jury trial in a brief

order.    It reasoned:     "The demand for a Jury Trial is hereby

denied pursuant to § 51.20(11)(a) Wis. Stat.       The matter was set

for a final hearing on March 5, 2019 and no jury demand was made

prior to the hearing."

    ¶10    At the March 12, 2019 final hearing, the circuit court

reiterated its ruling from the prior day.        It stated, "Regarding

the time set for hearing, the Court does find that the date was

set as a week ago and that is the time that triggers that 48-

hour notice."   The circuit court explained:

    To find otherwise is going to cause an absurdity in
    the statutes. It would allow someone to come in, ask
    for new counsel, send a letter saying I'm sick, I
    can't make it there today.    I need to have some more
    time to come and have the hearing and another hearing
    would get set for the convenience of an individual and
    it would reset the clock.    The Court finds that that
    would be an absurd way for us to handle it because
    there would be no reason to have the time limit of 48
    hours before the final hearing.
    ¶11    Ultimately,   E.J.W.   reached   an   agreement     with     the

County to waive the hearing and accept an eight-month extension

of his commitment.   When questioned by the circuit court, E.J.W.
explained that he was entering this agreement "because I am


                                  4
                                                                         No.      2020AP370



going to lose no matter what."                   The circuit court subsequently

extended E.J.W.'s commitment for the agreed-upon eight months.

       ¶12    E.J.W. appealed, and the court of appeals affirmed the

circuit      court.        Waukesha       County   v.    E.J.W.,     No.       2020AP370,

unpublished slip op. (Wis. Ct. App. Nov. 4, 2020).                        The court of

appeals relied on Marathon County v. R.J.O., 2020 WI App 20,

¶41,    392    Wis. 2d 157,         943     N.W.2d 898,     which        had     recently

addressed the issue before the court in this case.                         E.J.W., No.

2020AP370, ¶¶9-10.           It rejected E.J.W.'s challenge consistent

with    the     R.J.O.       court's       determination        that       Wis.       Stat.

§ 51.20(11)(a) "requires a subject individual to request a jury

trial at least forty-eight hours before 'the time set for final

hearing,'      not    at    least    forty-eight        hours   before         the    final

hearing actually occurs."             R.J.O., 392 Wis. 2d 157, ¶41.                  E.J.W.

petitioned for this court's review.

                                            II

       ¶13    We must determine first whether E.J.W.'s challenge to

his recommitment is moot.              Mootness presents a question of law
we review independently of the determinations of the circuit

court and court of appeals.               Marathon County v. D.K., 2020 WI 8,

¶16, 390 Wis. 2d 50, 937 N.W.2d 901.

       ¶14    This case additionally requires us to interpret and

apply Wis. Stat. § 51.20(11)(a).                   Statutory interpretation and

application      are        likewise       questions       of      law     we        review

independently        of    the   determinations         rendered    by     the    circuit

court and court of appeals.                  Southport Commons, LLC v. DOT,
2021 WI 52, ¶19, 397 Wis. 2d 362, 960 N.W.2d 17.
                                             5
                                                                                No.    2020AP370



                                             III

       ¶15     We begin by briefly addressing the threshold question

of    whether     this    appeal       is    moot.         Subsequently,          we    address

whether E.J.W.'s jury demand was timely pursuant to Wis. Stat.

§ 51.20(11)(a).

                                              A

       ¶16     Generally,        appellate     courts        decline       to     reach      moot

issues.         Portage       County    v.    J.W.K.,        2019    WI     54,       ¶12,    386

Wis. 2d 672,       927 N.W.2d 509.                "An   issue       is     moot       when   its

resolution       will     have    no   practical        effect      on     the     underlying

controversy."           PRN Assocs. LLC v. DOA, 2009 WI 53, ¶25, 317

Wis. 2d 656, 766 N.W.2d 559.                 If all issues are moot, an appeal

should be dismissed.             J.W.K., 386 Wis. 2d 672, ¶12.

       ¶17     The County argues that this case is moot.                          It contends

that    the     subject       commitment     order      is   long        expired,      and   two

subsequent extension orders have been entered by the circuit

court since its expiration.                   See id., ¶14 ("An appeal of an

expired commitment order is moot.").
       ¶18     E.J.W. responds that the case is not moot because of

the collateral consequences that outlast the commitment order

itself.       He specifically cites the restriction on his right to

possess a firearm, potential liability for the costs of his

care,    the    loss     of    legal   rights,       and     the    restriction         of   his

employment options.             If the case is moot, E.J.W. further argues

that several recognized exceptions to mootness apply and that

the     court    should        nevertheless        address         the     merits      of    his
contentions.
                                              6
                                                                          No.     2020AP370



     ¶19      This court may decide to address an otherwise moot

issue    if   the    issue    (1)    is   of   great      public       importance;       (2)

involves      the   constitutionality          of   a    statute;       (3)     occurs    so

frequently     that    a   definitive      decision        is    necessary       to   guide

circuit courts; (4) is likely to arise again and a decision of

the court would alleviate uncertainty; or (5) will likely be

repeated,     but    evades    appellate       review      because      the     appellate

review process cannot be completed or even undertaken in time to

have a practical effect on the parties.                         Id., ¶12; Winnebago

County v. Christopher S., 2016 WI 1, ¶32, 366 Wis. 2d 1, 878

N.W.2d 109.

     ¶20      Assuming     without    deciding          that    this    case    is    moot,

applicable mootness exceptions indicate that we should address

the merits.2        First, this case presents an issue that is of great

public importance, particularly to members of the public subject

to commitments.        Second, the issue is capable of repetition yet

evades review due to the short timelines that attend ch. 51

commitment proceedings.3            See Christopher S., 366 Wis. 2d 1, ¶32


     2 Because mootness exceptions apply that allow us to reach
the merits of E.J.W.'s argument, we need not address his
contention that collateral consequences of his commitment render
the issue not moot.
     3 In Portage County v. J.W.K., 2019 WI 54, 386 Wis. 2d 672,
927 N.W.2d 509, the court determined that no mootness exceptions
applied.    J.W.K. raised a fact-specific sufficiency of the
evidence challenge unlikely to have any impact outside the
bounds of the factual circumstances of that case. Id., ¶30. In
contrast, here E.J.W. raises a legal question regarding the
interpretation of Wis. Stat. § 51.20(11)(a) that will affect
mental health commitment proceedings across the state.

                                           7
                                                                          No.      2020AP370



(citing Outagamie County v. Melanie L., 2013 WI 67, ¶80, 349

Wis. 2d 148, 833 N.W.2d 607) (concluding that an otherwise moot

issue       should   be    addressed      due   to    its   likelihood        of   evading

appellate review where "the order[s] appealed from will have

expired before an appeal is completed").                     Accordingly, mootness

does not serve as an obstacle to our review of the merits of the

issue raised in E.J.W.'s petition for review.

                                            B

       ¶21      Having    determined      that       at   least   one    exception       to

mootness applies, we turn next to address the merits of E.J.W.'s

argument.

       ¶22      Wisconsin      Stat.        § 51.20(11)(a)           "confers          upon

individuals facing civil commitment a right to a jury trial."

S.B.       v.   Racine    County,   138    Wis. 2d 409,       413,      406   N.W.2d 408

(1987).         It further sets the parameters and requirements for

jury trials in ch. 51 mental health commitment cases.

       ¶23      Section 51.20(11)(a) provides in relevant part:4


       4   In full, Wis. Stat. § 51.20(11)(a) provides:

       If before involuntary commitment a jury is demanded by
       the individual against whom a petition has been filed
       under sub. (1) or by the individual's counsel if the
       individual does not object, the court shall direct
       that a jury of 6 people be selected to determine if
       the allegations specified in sub. (1)(a) or (ar) are
       true.   A jury trial is deemed waived unless demanded
       at least 48 hours in advance of the time set for final
       hearing, if notice of that time has been previously
       provided to the subject individual or his or her
       counsel.   If a jury trial demand is filed within 5
       days of detention, the final hearing shall be held
       within 14 days of detention.   If a jury trial demand
       is filed later than 5 days after detention, the final
                                            8
                                                  No.   2020AP370


    If before involuntary commitment a jury is demanded by
    the individual against whom a petition has been filed
    under sub. (1) or by the individual's counsel if the
    individual does not object, the court shall direct
    that a jury of 6 people be selected to determine if
    the allegations specified in sub. (1)(a) or (ar) are
    true.   A jury trial is deemed waived unless demanded
    at least 48 hours in advance of the time set for final
    hearing, if notice of that time has been previously
    provided to the subject individual or his or her
    counsel.
    ¶24   Our analysis in this case centers on the meaning of

the statutory phrase, "time set for final hearing."5     E.J.W.

argues that the adjournment of a final hearing resets the 48-

hour deadline for filing a jury demand.    In other words, he

contends that the phrase "time set for final hearing" does not

mean "first time set for the final hearing" and that the March

12 date was a "time set for final hearing" just as much as the

March 5 date was.




    hearing shall be held within 14 days of the date of
    demand.   If an inmate of a state prison, county jail
    or house of correction demands a jury trial within 5
    days after the probable cause hearing, the final
    hearing shall be held within 28 days of the probable
    cause hearing. If an inmate of a state prison, county
    jail or house of correction demands a jury trial later
    than 5 days after the probable cause hearing, the
    final hearing shall be held within 28 days of the date
    of demand.
    5  Although we focus on the "time set for final hearing"
language, we observe also that Wis. Stat. § 51.20(11)(a)
contains conditional language as follows:  "if notice of that
time has been previously provided to the subject individual or
his or her counsel."     There was no argument presented that
improper notice was given for the rescheduled hearing in this
case.

                              9
                                                                        No.    2020AP370



     ¶25      On the other hand, the County asserts that 1:15 p.m.

on March 5 was the only "time set for final hearing" to which

the statute refers.         It contends that once 48 hours before that

time passed without a jury demand, no rescheduled hearing date

could "revive" E.J.W.'s waived right to a jury trial.                           In the

County's view, E.J.W. is asking the court to rewrite "time set

for final hearing" as "time the final hearing is held."                              The

County further argues that E.J.W.'s interpretation creates an

opportunity for manipulation and delay of final hearings, which

would cause the County to have to reschedule witnesses on short

notice.6

     ¶26      In   evaluating     the    parties'         competing    arguments,     we

begin by examining the language of the statute.                        State ex rel.

Kalal    v.    Cir.   Ct.   for    Dane    Cnty.,         2004    WI   58,    ¶45,   271

Wis. 2d 633, 681 N.W.2d 110.             If the meaning of the statute is

plain, we need not inquire further.                 Id.

     ¶27      "Statutory language is given its common, ordinary, and

accepted      meaning,    except   that    technical         or   specially-defined
words    or     phrases     are    given       their       technical     or     special

definitional       meaning."       Id.         We    also     interpret       statutory


     6 The dissent begins with a recitation of "what is not
disputed in this case." Dissent, ¶43. It observes that E.J.W.
is not challenging that he was mentally ill or a proper subject
for commitment.   Id.   True enough.  But whatever the ultimate
result, the process by which a commitment is obtained matters.
See Langlade County v. D.J.W., 2020 WI 41, ¶43, 391 Wis. 2d 231,
942 N.W.2d 277 ("With such an important liberty interest at
stake, the accompanying protections should mirror the serious
nature of the proceeding.")

                                          10
                                                                              No.        2020AP370



language "in the context in which it is used; not in isolation

but    as    part       of    a    whole;     in    relation    to    the     language         of

surrounding           or     closely-related        statutes;    and     reasonably,           to

avoid absurd or unreasonable results."                     Id., ¶46.

       ¶28       At    first       blush,   both     parties'    interpretations              may

appear reasonable, but guided by the above principles, we agree

with    E.J.W.'s            reading    of   the     statute.         Beginning       with      an

examination of the language of Wis. Stat. § 51.20(11)(a), there

is no restriction in the phrase "time set for final hearing"

that limits its meaning to the first time set for the final

hearing.         Here, there were two final hearings set and both had a

"time set for final hearing."                  The first scheduled final hearing

was adjourned and rescheduled, which simply means there was a

new "time set for final hearing."

       ¶29       E.J.W.'s interpretation also fits in with the context

of Wis. Stat. § 51.20(11)(a) and ch. 51 as a whole.                                 See State

v. Williams, 2014 WI 64, ¶17, 355 Wis. 2d 581, 852 N.W.2d 467

("In determining a statute's plain meaning, the scope, context,
structure,            and    purpose    are    important.").           Wisconsin           Stat.

§ 51.20(11)(a)'s context in the statutory scheme indicates that

the    legislature           has    determined      that   a   minimum      of      48    hours'

notice      is    sufficient          for   the     circuit    court     to      secure       the

presence of jurors and the County to prepare for a jury trial in

a mental health commitment case.                     Had a timely jury demand been

filed prior to the March 5 time set for hearing, the circuit

court and County would have had at least 48 hours' notice to
secure a jury and prepare.                    With the jury demand timely filed
                                               11
                                                                               No.    2020AP370



before the March 12 time set for hearing, the circuit court and

County likewise received at least 48 hours' notice.                             There is no

additional hardship placed on the circuit court and no prejudice

to the County in accepting the jury demand for the rescheduled

hearing because in both cases the minimum advance notice they

would receive is exactly the same.

       ¶30   Further, E.J.W.'s reading is more in line with the

larger    context        of    ch.     51.     Both     the    statutes     and      case   law

recognize the significant liberty interests at stake in a ch. 51

proceeding.       See Wis. Stat. § 51.001; Langlade County v. D.J.W.,

2020 WI 41, ¶¶42-43, 391 Wis. 2d 231, 942 N.W.2d 277.

       ¶31   As such, ch. 51 contains many provisions designed to

offer    procedural           and    substantive        protections       to    the    person

subject to commitment.                  See State ex rel. Watts v. Combined

Cmty. Servs. Bd. of Milwaukee Cnty., 122 Wis. 2d 65, 91, 362

N.W.2d 104       (1985)        (referring      to      the    "procedural      protections"

afforded     by   Wis.         Stat.    §§ 51.15        and    51.20).         For    example,

"manifest in the language of Wis. Stat. § 51.20(1)(am)" is the
requirement       that         the     circuit        court    make   specific        factual

findings     tied    to       a     standard     of    dangerousness.           D.J.W.,     391

Wis. 2d 231,        ¶¶40-41.            This     requirement      "provides          increased

protection to patients to ensure that recommitments are based on

sufficient evidence."                Id., ¶43.         Likewise, the purpose of the

time     limit      in        Wis.     Stat.     § 51.20(7)(a)        "is       to     prevent

individuals from being detained any longer than necessary before

holding a hearing to determine probable cause."                          Dodge County v.
Ryan E.M., 2002 WI App 71, ¶11, 252 Wis. 2d 490, 642 N.W.2d 592.
                                               12
                                                                            No.     2020AP370



       ¶32    It is consistent with these provisions to read Wis.

Stat. § 51.20(11)(a) as providing another such protection to a

person subject to commitment——the protection of a jury trial.7

The County's reading would restrict jury trials, contrary to ch.

51's       contextually    manifest    purpose           to    afford       due     process

protections including jury trials.                See Wis. Indus. Energy Grp.,

Inc. v. Pub. Serv. Comm'n, 2012 WI 89, ¶15, 342 Wis. 2d 576, 819

N.W.2d 240 (setting forth the principle that "courts will favor

an     interpretation      of    statutory      language        that     fulfills         the

statute's purpose").

       ¶33    The County's concerns about potential manipulation do

not alter our conclusion.           Specifically, the County argues that

E.J.W.'s       position     would     allow       individuals          to      manipulate

timelines and delay final hearings, risking the unavailability

of witnesses at hearings that are rescheduled on short notice.

       ¶34    However, the County's argument ignores the fact that

any adjournment request must go through the circuit court.                                See

Wis. Stat. § 51.20(10)(e) (setting forth that "[a]t the request
of   the     subject   individual     or    his    or     her       counsel       the   final

hearing under par. (c) may be postponed" no more than seven

calendar days (emphasis added)).                Whether to grant or deny an

adjournment       is   a    decision       left     to        the     circuit       court's

discretion.        State    v.   Leighton,        2000    WI    App     156,       ¶27,   237

       The importance of a jury trial in the mental health
       7

commitment context is evidenced by the fact that a commitment
order can be temporarily extended up to 14 days to accommodate a
jury demand.   See G.O.T. v. Rock County, 151 Wis. 2d 629, 633-
34, 445 N.W.2d 697 (Ct. App. 1989).

                                           13
                                                    No.   2020AP370



Wis. 2d 709, 616 N.W.2d 126; see also State ex rel. Collins v.

Am. Fam. Mut. Ins. Co., 153 Wis. 2d 477, 483, 451 N.W.2d 429

(1990) ("Circuit courts possess inherent discretionary authority

to control their dockets with economy of time and effort.").

     ¶35   When faced with a motion for adjournment, the circuit

court may evaluate the circumstances under which an adjournment

is sought and make its own determination as to whether a person

subject to commitment is attempting to manipulate the system

and, if so, it may deny the motion.   If witnesses are scheduled

to come in on a certain day and a jury demand has not been

filed, the circuit court has discretion to deny the adjournment

and proceed in the name of convenience to the County and its

witnesses.   In other words, if the County is prejudiced by an

adjournment, it is free to argue that on a case by case basis.8




     8 The dissent raises the specter that this decision will
cause ch. 51 proceedings to be "delayed for weeks at a time,
administrative schedules could be turned upside down, a not
insignificant amount of judicial resources could be expended,
and an individual may be unnecessarily kept in detention for a
longer period of time."   Dissent, ¶61.   This argument ignores
the additional statutory deadline as set forth in the latter
half of Wis. Stat. § 51.20(11)(a), which counters the dissent's
speculative consequences.

                               14
                                                                    No.     2020AP370



     ¶36     Thus,    we     conclude    that     E.J.W.'s   jury     demand      was

timely.      Wisconsin       Stat.    § 51.20(11)(a)     does   not       limit   the

filing of a jury demand to only the first time that a final

hearing is set.        Rather, we determine that when a final hearing

is rescheduled, § 51.20(11)(a) allows a jury demand to be filed

up   until    48     hours    prior     to    a   rescheduled   final      hearing.

Consequently, the recommitment at the center of this case must

be vacated.

     ¶37     We recognize that our conclusion is at odds with the

court of appeals' determination in R.J.O., 392 Wis. 2d 157.                        In

R.J.O., the court of appeals addressed a similar situation where

a scheduled final hearing was adjourned and rescheduled.                          No

jury demand was filed at least 48 hours prior to the first time

set for the final hearing, but counsel filed two jury demands at

least 48 hours before the time set for the rescheduled hearing.

Id., ¶¶39-40.

     ¶38     The court of appeals rejected R.J.O.'s argument that

her jury demands were timely.                 It concluded that Wis. Stat.


     Specifically, "If a jury demand is filed later than 5 days
after detention, the final hearing shall be held within 14 days
of the date of demand."       Wis. Stat. § 51.20(11)(a).    This
subsection "necessarily implies that a commitment is extended to
accommodate a demand for a jury trial, as long as the final
hearing and jury trial are held within fourteen days of the
demand.   Without the implied extension, the demand for a jury
frequently could not be accommodated."    G.O.T., 151 Wis. 2d at
634. Due to this statutory constraint, even where a jury trial
is demanded in advance of a rescheduled final hearing, the
maximum "delay" is 14 days from the date of the demand. But see
Wis. Stat. § 51.20(11)(a) (setting forth a 28-day timeframe for
incarcerated individuals).

                                         15
                                                                           No.     2020AP370



§ 51.20(11)(a) "requires a subject individual to request a jury

trial at least forty-eight hours before 'the time set for final

hearing,'     not    at    least        forty-eight      hours   before      the     final

hearing     actually      occurs."        Id.,    ¶41.     The   court       of    appeals

reached     this    conclusion          without    engaging      in   the        statutory

analysis we conduct above, and it accordingly arrived at an

erroneous conclusion.             We therefore overrule the R.J.O. court's

conclusion as reflected in paragraphs 38 through 41 of that

opinion.9

     ¶39     In    sum,    we    conclude     that    E.J.W.'s      jury     demand      was

timely.       Wisconsin         Stat.    § 51.20(11)(a)      does     not        limit   the

filing of a jury demand to only the first time that a final

hearing is set.        Rather, we determine that when a final hearing

is rescheduled, § 51.20(11)(a) allows a jury demand to be filed

up until 48 hours prior to a rescheduled final hearing.




     9 Generally, "when the supreme court overrules a court of
appeals decision, the court of appeals decision no longer
possesses any precedential value, unless this court expressly
states otherwise."   Blum v. 1st Auto & Cas. Ins. Co., 2010 WI
78, ¶42, 326 Wis. 2d 729, 786 N.W.2d 78.   To be clear, we are
expressly stating otherwise, and overrule the R.J.O. court's
conclusion in paragraphs 38 through 41 only.       See Marathon
County v. R.J.O., 2020 WI App 20, ¶¶38-41, 392 Wis. 2d 157, 943
N.W.2d 898.   We do not disturb its determinations on any other
issues before the court in that case, including the central
holding that "R.J.O. received proper notice of the recommitment
hearing because the requisite notice was provided to her
attorney." Id., ¶3.

                                            16
                                                                 No.   2020AP370



     ¶40     Accordingly, we reverse the decision of the court of

appeals.10

     By    the   Court.—The   decision   of   the   court   of     appeals   is

reversed.




     10We simply reverse the decision of the court of appeals
rather than remanding for a jury trial because the specific
recommitment at issue in this case has expired and accordingly
the circuit court has lost competency to act.    See G.O.T., 151
Wis. 2d at 631 (determining that person subject to commitment
extension was entitled to jury trial but that the circuit court
lost competency by failing to hear and decide the petition
before the commitment had expired and that as a result the
petition should be dismissed); J.W.K., 386 Wis. 2d 672, ¶20
(explaining that "[t]he circuit court must hold a hearing on the
petition for extension before the previous order expires or it
loses competency to extend the commitment"). This determination
does not affect the validity of any subsequent extensions of
commitment.   J.W.K., 386 Wis. 2d 672, ¶21 (setting forth that
the reversal of a commitment order "does not retroactively
deprive the circuit court that issued a subsequent commitment
order of competency").

                                    17
                                                                           No.    2020AP370.akz


      ¶41      ANNETTE KINGSLAND ZIEGLER, C.J.                    (dissenting).             The

majority in this case has replaced a clear jury waiver standard

in    chapter     51     commitment         proceedings     with       a     shifting       and

unpredictable rule.            Because this departure from sound judicial

administration is not supported by the plain text of Wis. Stat.

§ 51.20(11)(a), I respectfully dissent.

      ¶42      In February and March 2019, E.J.W. was subject to a

mental health recommitment proceeding under Wis. Stat. ch. 51.

After several notices, his final recommitment hearing was set

for   March     5,     2019.     E.J.W.       did   not    file    a     jury      demand    by

March 3, 2019, 48 hours prior to the hearing, and under Wis.

Stat. § 51.20(11)(a), his right to a jury trial was "deemed

waived."

                                              I

      ¶43      Before discussing the merits, it's worth noting what

is not disputed in this case.                      First, neither E.J.W. nor the

majority dispute that E.J.W. was mentally ill at the time of the

recommitment hearing in March 2019.                   Outside E.J.W.'s right to a
jury,     no    one     disputes      that     he    was   a   proper            subject    for

commitment under chapter 51.                 See Langlade Cnty. v. D.J.W., 2020

WI 41, ¶29, 391 Wis. 2d 231, 942 N.W.2d 277 (citing Wis. Stat.

§ 51.20(1)(a)1.-2.) ("For a person to be subject to a chapter 51

involuntary commitment, three elements must be fulfilled: the

subject     individual         must   be     (1)    mentally      ill;      (2)     a   proper

subject     for      treatment;       and    (3)    dangerous      to       themselves       or

others.");        Kriesel       v.    Kriesel,       35    Wis. 2d 134,            139,     150
N.W.2d 416 (1967) (citation omitted) ("A judgment rendered by a

                                              1
                                                                    No.   2020AP370.akz


court having jurisdiction of the parties and the subject matter,

unless reversed or annulled in some proper proceeding, is not

open       to   contradiction     or    impeachment,          in   respect     of    its

validity, verity, or binding effect . . . .").                          Qualification

for commitment under chapter 51 could have been challenged by

E.J.W. at the circuit and appellate court levels, but E.J.W.

chose not to pursue that claim.                There is no indication under

law or fact that E.J.W. was improperly placed into compelled

mental health treatment.

       ¶44      Second,   this     case    does        not    present     claims      of

ineffective       assistance     of    counsel.1        The    majority   accurately

cites the allegations E.J.W. made at the final hearing scheduled

for March 5, 2019.         E.J.W. alleged that he gave his attorney his

phone number and the attorney "never called [him] and [E.J.W.

and his attorney] never prepped."                      According to E.J.W., his

attorney was "unprepared for court."

       ¶45      Such allegations, and their potential implication for

fundamental        fairness,     due    process,        and    E.J.W.'s      right   to
counsel, have no relevance to the issues in this case.                          E.J.W.

has not presented a legal claim that his counsel was incompetent

or constitutionally deficient.                Further, E.J.W.'s counsel has

never      been   given   the    opportunity      to    respond    and    defend     his

professional performance; there was never a need for the County




       The court of appeals noted this fact but it is
       1

conspicuously missing from the majority decision.  See Waukesha
Cnty. v. E.J.W., No. 2020AP370, unpublished slip op., ¶11 (Wis.
Ct. App. Nov. 4, 2020).

                                          2
                                                                   No.   2020AP370.akz


to     investigate       and     produce    evidence     contradicting       E.J.W.'s

allegations.

       ¶46      Third, this case does not involve a legal challenge to

the chapter 51 jury demand deadline established under Wis. Stat.

§ 51.20(11)(a).           E.J.W. does not argue, nor does the majority

contend,        that    requiring    potential     committees    to   file    a   jury

demand by a given time violates any right                       established under

Wisconsin or federal law.               All parties agree that some deadline

for chapter 51 is appropriate and that E.J.W. had an obligation

to file a jury demand or have it deemed waived.

       ¶47      Thus,      the      only    question       under      Wis.        Stat.

§ 51.20(11)(a) presented to the court is procedural:                         at what

time and date was E.J.W.'s deadline to submit a jury demand or

have       it   deemed    waived?2         Section     51.20(11)(a)      provides     a

straightforward and rational answer:                   "[A]t least 48 hours in

advance of the time set for final hearing . . . ."

                                           II

       ¶48      There is no dispute that the County and circuit court
provided        E.J.W.    and     his   attorney     several     notices     of     the

recommitment hearing date and time.                  On February 7, 2019, the

circuit court notified E.J.W. in a letter that his extension of

commitment hearing was scheduled for "Tuesday, March 5, 2019 at

1:15 p.m."        The next day, on February 8, 2019, the circuit court

issued an order appointing E.J.W.'s counsel.                       The order again

stated that the hearing was set for March 5, 2019, at 1:15 p.m.


       As the majority explains in a footnote, "the process by
       2

which a commitment is obtained matters." Majority op., ¶25 n.6.

                                            3
                                                                     No.   2020AP370.akz


Finally,    on   February    18,     2019,     15    days   prior     to    the   final

hearing, both E.J.W. and the Office of the State Public Defender

were provided a list of witnesses the County intended to call.

The notice also stated that the recommitment hearing would take

place "on Tuesday, March 5, 2019."

      ¶49   It is apparent that the defense was made well aware of

the date and time of final hearing.                   Predictably, the circuit

court opened E.J.W.'s recommitment proceedings at or around 1:15

p.m. on March 5, 2019.

      ¶50   Under     Wis.   Stat.   § 51.20(11)(a),          "the    time    set   for

final hearing" was March 5, 2019, at 1:15 p.m.                             E.J.W., as

represented by counsel, had the obligation to file a jury demand

"48   hours      in    advance"      of       that    time.          § 51.20(11)(a).

Indisputably, E.J.W. did not do so.                  Instead, he arrived at the

hearing and directed his attorney to make an oral motion to

withdraw.     With minimal inquiry and no dispute from the County,

the circuit court granted the request for withdrawal.                        After the

withdrawal was granted, the instant dispute over E.J.W.'s jury
demand deadline began.

      ¶51   "[S]tatutory interpretation begins with the language

of the statute.         If the meaning of the statute is plain, we

ordinarily stop the inquiry.              Statutory language is given its

common, ordinary, and accepted meaning, except that technical or

specially-defined words or phrases are given their technical or

special definitional meaning."            State ex rel. Kalal v. Cir. Ct.

for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110
(citations    and     quotations     omitted).         In   addition,      "statutory

                                          4
                                                     No.   2020AP370.akz


language is interpreted in the context in which it is used; not

in isolation but as part of a whole; in relation to the language

of surrounding or closely-related statutes; and reasonably, to

avoid absurd or unreasonable results."   Id., ¶46.

    ¶52     Wisconsin Stat. § 51.20(11)(a) states:    "A jury trial

is deemed waived unless demanded at least 48 hours in advance of

the time set for final hearing, if notice of that time has been

previously provided to the subject individual or his or her

counsel."    The statute required E.J.W. to file a jury demand 48

hours prior to "the time set for final hearing."             "The" is

defined as "denoting one of a class of persons, things, events,"

while "set" is defined as "[t]o put . . . in a definite place"

and "fix."    The, Oxford English Dictionary (2021); Set, Oxford

English Dictionary (2021).    Thus, under a plain reading of the

statute, chapter 51 jury demands must be made 48 hours prior to

the individual time fixed by the circuit court.        The facts in

this case indisputably show that the circuit court set March 5,

2019, at 1:15 p.m. as the time of E.J.W.'s final recommitment
hearing.    E.J.W. knew the time of his final hearing, he did not

file a jury demand, and, therefore, he waived his right to a

jury.

    ¶53     Simply because, in its discretion, the circuit court

allowed E.J.W.'s counsel to withdraw and provided E.J.W. with

additional time to consult with his new attorney, does not mean

that E.J.W.'s waiver did not take place on March 3.         See State

v. Robinson, 145 Wis. 2d 273, 278, 426 N.W.2d 606 (1988) ("The
question of whether an appointed counsel should be relieved and

                                 5
                                                                         No.    2020AP370.akz


another      appointed      in    his    place      is    a    matter   of     trial    court

discretion."); Wis. Stat. § 51.20(10)(e) (emphasis added) ("At

the    request        of    [the        individual         potentially         subject        to

commitment] or his or her counsel the final hearing . . . may be

postponed.").          By    the    time      the    court      proceedings          began    on

March 5, 2019, the jury demand deadline had already passed, and

E.J.W.'s      right    to    demand      a    jury       was   under    statute       "deemed

waived."      § 51.20(11)(a).

      ¶54     The majority asserts that requiring E.J.W. to submit a

jury demand 48 hours prior to the time set for final hearing

imputes the additional statutory language: "48 hours in advance

of the first time set for final hearing."                        See majority op., ¶2.

In    this    case,    the       addition      of    "first"         would     be    entirely

unnecessary.          It    is    undisputed        that       the   circuit        court    set

March 5, 2019, at 1:15 p.m. as the time of the final hearing,

E.J.W. did not file a jury demand ahead of that deadline, and

court was called on March 5, 2019, only to have E.J.W. request

an adjournment.            The deadline passed, and E.J.W.'s jury right
was permanently waived.             Further, Wis. Stat. § 51.20(11)(a) also

does not state "48 hours in advance of the first and rescheduled

time set for final hearing."                 See majority op., ¶3.

      ¶55     More     significantly,          the        legislature        intentionally

chose "the time set" for hearing as the statutory deadline, not

the hearing itself.              In numerous other statutory contexts, the

legislature has chosen to set jury demand deadlines based on the

occurrence of an event or hearing.                       See Wis. Stat. § 805.01(2)
(stating that, in civil cases, a jury demand must be made "at or

                                              6
                                                                              No.    2020AP370.akz


before      the     scheduling           conference           or     pretrial       conference,

whichever     is     held    first");        Wis.       Stat.       §§ 48.422(4),         48.31(2)

(establishing that a party to a termination of parental rights

proceeding        must     file    a     jury     demand       "before      the     end    of   the

initial hearing"); Wis. Stat. § 980.05(2) (stating that a jury

demand in a sexually violent person commitment proceeding must

be submitted "within 10 days after the probable cause hearing").

The legislature deliberately drafted § 51.20(11)(a), and we must

give effect to the statute's plain meaning.                                See Augsburger v.

Homestead Mut. Ins. Co., 2014 WI 133, ¶17, 359 Wis. 2d 385, 856

N.W.2d 874 (citation omitted) ("When the legislature chooses to

use two different words, we generally consider each separately

and   presume       that    different        words          have    different       meanings.");

Kalal, 271 Wis. 2d 633, ¶44 ("We assume that the legislature's

intent is expressed in the statutory language.").

      ¶56     The    plain        reading       of     Wis.    Stat.       § 51.20      has     been

consistently applied by the court of appeals.                                     See     Marathon

Cnty.    v.   R.J.O.,       2020       WI   App       20,    ¶41,    392    Wis. 2d 157,         943
N.W.2d 898 ("Wisconsin Stat. § 51.20(11)(a) requires a subject

individual to request a jury trial at least forty-eight hours

before 'the time set for final hearing,' not at least forty-

eight    hours       before        the      final       hearing       actually       occurs.");

Waukesha Cnty. v. E.J.W., No. 2020AP370, unpublished slip op.,

¶11 (Wis. Ct. App. Nov. 4, 2020) ("[W]e see no basis in [§

51.20] for concluding that an extension excuses the failure to

timely file a jury demand before the 'time set for the final
hearing.'");         Waukesha          Cnty.      v.        M.J.S.,     No.       2021AP105-FT,

                                                  7
                                                                      No.   2020AP370.akz


unpublished slip op., ¶¶9, 11 (Wis. Ct. App. Jul. 28, 2021)

(holding that the "time set" under § 51.20(11)(a) means the time

at which the hearing is "set," not the time at which the hearing

is "held," and reasoning that, because chapter 51 proceedings

have "strict procedural guideline[s]," allowing an adjournment

to delay a jury trial demand "would neuter the strict statutory

time limits our legislature has imposed").

       ¶57    The requirement that individuals file a jury demand 48

hours prior to the scheduled time of final hearing, not merely

by    requesting     an   adjournment,            M.J.S.,    No.   2021AP105,      ¶2,   by

lodging      an    oral   motion   at    the       hearing    to   replace    appointed

counsel, or by flagrant absenteeism, R.J.O., 392 Wis. 2d 157,

¶7,    provided       consistency       and        predictability     to     all    those

involved.         It allowed circuit courts to adequately schedule and

manage resources, confident that a final jury demand deadline

meant a final demand deadline.                    And the standard provided both

the government and individuals potentially subject to commitment

with a clear and final deadline.                       Furthermore, the standard
ensured that chapter 51 proceedings were handled quickly and

efficiently.         Given the "significant liberty interest" at play

in chapter 51 proceedings, the swift disposition of chapter 51

proceedings ultimately inured to the benefit of the individuals

potentially subject to commitment.                   Marathon Cnty. v. D.K., 2020

WI 8, ¶28, 390 Wis. 2d 50, 937 N.W.2d 901; see Jefferson Cnty.

v. S.M.S., No. 2020AP814, unpublished slip op., ¶11 (Wis. Ct.

App. Mar. 11, 2021) (citing Dodge Cnty. v. Ryan E.M., 2002 WI
App 71, 252 Wis. 2d 490, 642 N.W.2d 592) ("The reason for strict

                                              8
                                                                         No.    2020AP370.akz


time limits is to protect the significant liberty interests at

stake    when       an      individual       is       detained    for     mental     health

treatment.").

    ¶58       The        majority's        decision       now     leaves       chapter     51

proceedings         in     uncharted       waters.         It    holds     that,    despite

E.J.W.'s right to a jury trial having been "deemed waived" on

March    3,     his        jury    trial     rights      were     revived      through     an

adjournment on March 5.              Neither E.J.W. nor the majority dispute

that if the recommitment hearing had been completed on March 5,

2019, as intended, E.J.W. would have had no right to a jury.

Just as Schrödinger's cat was both alive and dead, when court

was called on March 5, 2019, E.J.W.'s right to jury trial was at

the same time viable and waived.                      It was waived under the plain

text of Wis. Stat. § 51.20(11)(a) but according to the majority

opinion, it remained potentially alive, if the individual at

issue obtains an adjournment before the final hearing occurs.

    ¶59       Yet "waiver," under the plain language of Wis. Stat.

§ 51.20(11)(a), is not conditional or subject to revocation. It
is a final extinguishment of a right.                           See Brunton v. Credit

Corp.,    2010        WI     50,    ¶35,     325      Wis. 2d 135,       785    N.W.2d 302

(defining waiver in terms of a "relinquishment or abandonment");

State v. Ndina, 2009 WI 21, ¶31, 315 Wis. 2d 653, 761 N.W.2d 612

(describing      a       waived     right    as      "lost");    Waiver,       Black's     Law

Dictionary       (11th        ed.        2019)       (stating    that      waiver     is    a

"relinquishment or abandonment — express or implied — of a legal

right or advantage"); 31 C.J.S., Estoppel and Waiver § 93 (2021)
(footnotes       omitted)          ("A    waiver       when     once    made    cannot      be

                                                 9
                                                                        No.    2020AP370.akz


recalled,       revived,       expunged,    or     revoked,     nor     can        the    right

waived be reclaimed, at least not without the consent of the

adversary."); 28 Am. Jur. 2d Estoppel and Waiver § 186 (2021)

(footnote omitted) ("It is well settled that a waiver once made

is irrevocable even in the absence of consideration or of any

change     in    position      of    the   party    in   whose    favor        the       waiver

operates."); United State v. Sumner, 265 F.3d 532, 537 (7th Cir.

2001) ("Waiver extinguishes [an] error and precludes appellate

review.").        The majority does not cite a single case where a

statutorily mandated waiver has occurred, and a party "revived"

its rights through actions completely distinct from the original

waiver.3

      ¶60       This legal reality only emphasizes the error of the

majority's decision.                If an individual subject to chapter 51

commitment hearings lets the 48-hour deadline expire, but he for

some reason wishes to re-exercise his right to a jury, he can do

so by obtaining an adjournment.                     The majority suggests that

abuse will be easy to police because the circuit court can deny
adjournment requests that are made to "manipulate the system."

But   this      theory     implicitly       assumes      that    most     requests          for

adjournment       or     for    attorney     substitution        will         be    facially

inadequate.        What is a circuit court to do if the individual

subject to the chapter 51 proceedings asserts that he cannot

attend the hearing due to mental health concerns and requests a


      3It is noteworthy that the majority neither analyzes nor
discusses the significance of the term "deemed waived" in Wis.
Stat. § 51.20(11)(a), even though waiver is central to this
dispute.

                                            10
                                                                          No.    2020AP370.akz


short    adjournment?            What    if    there       is    a     breakdown     of    the

attorney-client relationship, potentially begun by an individual

not calling his attorney for weeks at a time?                                   What if the

individual's attorney states that he needs to be more fully

prepared and discuss significant legal issues with his client?

All these events can realistically occur and, if need be, can be

utilized to revive a jury trial right that already has been

"deemed waived."           Wis. Stat. § 51.20(11)(a).                 In many cases, the

circuit      court      would    be   hard    pressed      to    deny    the     motions    to

adjourn.         It strains credulity that manipulative intent can be,

in the real world, detected easily and resolved quickly without

risking reversal on appeal.

       ¶61       In the past, while there were limits to adjournments

in    chapter      51     proceedings,       the    consequences         for     giving    the

parties      a    little     more     time    was     minimal.           See     Wis.     Stat.

§ 51.20(10)(e) (permitting postponement of a final hearing for

at most seven calendar days).                 Now circuit courts are faced with

the     prospect        that,    if   more     time       is    given,     the     potential
committee could revive his jury trial right.                           Proceedings could

be delayed for weeks at a time, administrative schedules could

be turned upside down, a not insignificant amount of judicial

resources         could     be    expended,         and    an        individual     may     be




                                              11
                                                                  No.    2020AP370.akz


unnecessarily kept in detention for a longer period of time.4

Circuit courts rationally may not be as willing to entertain

motions        to   adjourn   or     motions   for    withdrawal      of      counsel.5

Circuit         courts      have     substantial       discretion          over    the

administration of their proceedings.                 See Hefty v. Strickhouser,

2008 WI 96, ¶¶29, 31, 312 Wis. 2d 530, 752 N.W.2d 820 (noting

that       a   circuit     court's    "discretion      to   manage      the    court's

calendar" is of "critical importance" and is "inherent to [the

circuit        court's]    function").    It   is     certainly      possible     that

chapter 51 litigants will now face courts less flexible and

tolerant in their scheduling.

       ¶62      When      drafting     Wis.    Stat.        § 51.20(11)(a),        the

legislature was wise not to create perverse incentives that may


       The majority implies in a footnote that the monetary costs
       4

and administrative challenges of a jury trial are "speculative."
Majority op., ¶35 n.8. Circuit court judges, balancing at times
extraordinary caseloads, and chapter 51 practitioners may
disagree with that contention.      To the extent the majority
implies that keeping individuals detained without formal
adjudication    for    multiple    weeks   is    inconsequential,
respectfully, the majority should consider its own statements on
the liberty interests implicated in chapter 51 proceedings. See
id., ¶25 n.6, ¶30 (noting the "important liberty interests at
stake" (quoting Langlade Cnty. v. D.J.W., 2020 WI 41, ¶43, 391
Wis. 2d 231, 942 N.W.2d 277)).

       If the subject individual simply refuses to attend the
       5

hearing, as occurred in Marathon Cnty. v. R.J.O., 2020 WI App
20, 392 Wis. 2d 157, 943 N.W.2d 898, the circuit court has the
option   of   rescheduling   the   hearing   under  Wis.   Stat.
§ 51.20(10)(d) or entering a default judgment without further
proceedings. See Waukesha Cnty. v. S.L.L., 2019 WI 66, ¶43, 387
Wis. 2d 333,   929    N.W.2d 140.       Presumably,  individuals
participating in chapter 51 proceedings would prefer not having
their case decided in abstentia. However, after the decision in
this case, circuit courts may think differently.

                                          12
                                                                         No.    2020AP370.akz


increase the number of unnecessary motions and decrease court

approval of meritorious motions.                  Now that the court has moved

away from the plain meaning of § 51.20(11)(a), only time will

tell    how    these     perverse       incentives      will    play     out     in   future

chapter 51 litigation.

       ¶63     The majority mentions statutory context.                         It cites a

perceived purpose in chapter 51 proceedings to "offer procedural

and     substantive        protections           to     the     person         subject      to

commitment."           Majority op., ¶31.             However, laws often exhibit

more than one purpose.                 See, e.g., Shands v. Castrovinci, 115

Wis. 2d 352,       357-59,       340    N.W.2d 506       (1983)        (describing       five

purposes of a tenant-landlord law); Force ex rel. Welcenbach v.

Am. Family Mut. Ins. Co., 2014 WI 82, ¶57, 356 Wis. 2d 582, 850

N.W.2d 866 (stating that Wisconsin's wrongful death statute has

two    purposes).         Like    legislative         history,     considerations           of

purpose, even if it is in some ways tied to statutory text, may

have "a tendency to become . . . an exercise in looking over a

crowd    and    picking    out    your     friends."           Exxon    Mobil     Corp.     v.
Allapattah Servs., Inc., 545 U.S. 546, 568 (2005) (quotations

omitted); see also Rodriguez v. United States, 480 U.S. 522,

525-26 (1987) ("But no legislation                    pursues its purposes at all

costs.        Deciding     what   competing       values       will    or      will   not   be

sacrificed to the achievement of a particular objective is the

very essence of legislative choice . . . .").

       ¶64     Of course, the driving purpose of commitment is to

provide       needed    medical     help    to    the    "mentally          ill . . . drug
dependent       [and]      developmentally            disabled."               Wis.    Stat.

                                            13
                                                                         No.    2020AP370.akz


§ 51.20(1)(a)1.           At its core, chapter 51 is also designed to

protect individuals from "physical harm to [themselves]" and to

prevent          "physical            harm          to         other       individuals."

§ 51.20(1)(a)2.a.-b.           While protecting the liberty interest of

the     wrongly    accused        is     of    great       importance,         chapter    51

commitment proceedings undoubtedly protect the safety and health

of    thousands    throughout          Wisconsin.          The   quick     and    efficient

adjudication       of    mental      health        commitments        ensures     dangerous

individuals, in need of treatment, are not left to face the

world on their own devices.

       ¶65     Further, Wis. Stat. § 51.20 is littered with deadlines

and tight timelines.           For example, if an individual is detained

pending resolution of a chapter 51 case, an initial probable

cause    hearing        must   take     place       "within      72    hours     after    the

individual is taken into custody."                       § 51.20(7)(a). Although the

individual can request an extension, presumably only for his

best interest, "the postponement [cannot] exceed 7 days from the

date of detention."            Id.      After a probable cause hearing, the
circuit court must schedule the final hearing "within 14 days

from     the    time      of   detention           of    the     subject       individual."

§ 51.20(7)(c).           The final hearing may be postponed "[a]t the

request of the subject individual," but for no more than "7

calendar       days."      § 51.20(10)(e).               Furthermore,       in    cases   of

recommitment, "[t]he circuit court must hold a hearing on the

petition for extension before the previous order expires or it

loses competency to extend the commitment."                            Portage Cnty. v.
J.W.K., 2019 WI 54, ¶20, 386 Wis. 2d 672, 927 N.W.2d 509.

                                              14
                                                                              No.       2020AP370.akz


       ¶66   These    "strict        procedural       guidelines"                 vindicate      the

personal     liberties     of    individuals          by       ensuring            an     expedited

adjudication         process;        individuals           are           confined           pending

adjudication for as little time as possible.                             Milwaukee Cnty. v.

Louise M., 205 Wis. 2d 162, 171, 555 N.W.2d 807 (1996).                                           The

sound and efficient administration of justice is a clear purpose

of chapter 51.        The majority, by rejecting a clear jury demand

deadline, and thereby inviting delays and potential abuse, has

undermined this purpose.

       ¶67   Ultimately,        while       "[a]    plain           meaning,            text-based

approach to statutory interpretation certainly does not prohibit

the    interpretation      of    a    statute      in      light         of       its     textually

manifest     scope,     context,      or    purpose,"          devised        purpose        cannot

"subordinate[] the statutory text."                  Kalal, 271 Wis. 2d 633, ¶49

n.8.     "If    [the]    process       of    analysis          yields         a    plain,       clear

statutory      meaning, . . . the           statute       is    applied            according       to

this ascertainment of its meaning."                   Id., ¶46.               Wisconsin Stat.

§ 51.20(11)(a) sets the deadline for jury demands as "48 hours
in advance of the time set for final hearing."                                    E.J.W. did not

submit a jury demand 48 hours ahead of the time set for his

recommitment      hearing,      and        his    right        to    a    jury          trial     was

statutorily waived.

                                            III

       ¶68   E.J.W. was provided a deadline to file a jury demand.

Under Wis. Stat. § 51.20(11)(a), that deadline passed March 3,

2019, at 1:15 p.m., 48 hours prior to the time set for the final
hearing.     Instead of enforcing a straightforward application of

                                             15
                                                           No.   2020AP370.akz


§ 51.20(11)(a),     the    majority   has    concluded   that    individuals

subject to chapter 51 commitment proceedings can revive their

waived rights to a jury trial.

    ¶69   In this decision, the majority has replaced a rational

and clear deadline with a loose and ever shifting rule.                   This

will reduce predictability for all those involved, and, likely,

it will reduce the quality of judicial administration in our

circuit   courts.         Because   the     majority's   decision    is   not

supported by the plain text of Wis. Stat. § 51.20(11)(a), I

respectfully dissent.

    ¶70   I am authorized to state that Justices PATIENCE DRAKE

ROGGENSACK and REBECCA GRASSL BRADLEY join this dissent.




                                      16
    No.   2020AP370.akz




1